DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-18 have been considered and found persuasive due amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 in regards to claims 1 and 10 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed reason for rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 10,685,669) in view of Gray et al. (US 10,504,513) in view of Kreifeldt (US 2015/0371628).

Claim 1,
Lan teaches a server comprising: a communication interface; a processor operatively connected to the communication interface; and a memory operatively connected to the processor and configured to store a plurality of natural language understanding (NLU) models and instructions that, when executed by the processor, cause the processor to: receive, from an external electronic device associated with a user account using the communication interface, first information associated with a user, the first information including a voice input of the user determined by the external electronic device ([Fig. 1] [col. 9 line 4 to col. 11 line 38] remote system 110 (server) includes processor; memory; input/output; NLU component 130 (plurality of NLU models); receiving audio signal 112 of the user associated with an user registry 134 from external device 108 through a network 118).
The difference between the prior art and the claimed invention is that Lan does not explicitly teach receive, first information, the first information including a voice input of the user and an intent of the user; identify at least one of the plurality of NLU models based on at least part of the first information; and transmit the identified at least one of the plurality of NLU models of the external electronic device using the communication interface such that the external electronic device uses the identified at least one of the plurality of NLU models for natural language processing.
Gray teaches teach receive, first information, the first information including a voice input of the user and an intent of the user; identify at least one of the plurality of NLU models based on at least part of the first information ([col. 15 lines 42-61] [col. 16 lines 38-52] NLU system determines an intent based on the utterance of the user; NLU system determines one or more NLU models that are capable of handling the determined intent; to determine a domain of an utterance and by determining the domain, the NLU system can narrow down the NLU model that are relevant).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lan with teachings of Gray by modifying the device selection from audio data as taught by Lan to include receive, first information, the first information including a voice input of the user and an intent of the user; identify at least one of the plurality of NLU models based on at least part of the first information as taught by Gray for the benefit of determining the most relevant NLU model to perform natural language understanding (Gray [col. 16 lines 35-52]).
The difference between the prior art and the claimed invention is that Lan and Gray do not explicitly teach transmit the identified at least one of the plurality of NLU models of the external electronic device using the communication interface such that the external electronic device uses the identified at least one of the plurality of NLU models for natural language processing.
Kreifeldt teaches transmit the identified at least one of the plurality of NLU models of the external electronic device using the communication interface such that the external electronic device uses the identified at least one of the plurality of NLU models for natural language processing ([0032] the server machine 150-1 analyzes the speech, or portion thereof, of a user in order to find a VR model 156 that is better suited to process the speech of a user; the server machine 150-1 transmits the VR model 156 to the client machine 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lan and Gray with teachings of Kreifeldt by modifying device selection from audio data as taught by Lan to include transmit the identified at least one of the plurality of NLU models of the external electronic device using the communication interface such that the external electronic device uses the identified at least one of the plurality of NLU models for natural language processing as taught by Kreifeldt for the benefit of implementing lower latency and higher reliability of speech recognition (Kreifeldt [0013]).

Claim 10 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Lan further teaches the server of claim 1, wherein the first information includes at least one of information of the external electronic device or preference information of the user ([col. 10 line 12] device profile).

Claim 11 contains subject matter similar to claim 2, and thus is rejected under similar rationale.

Claim 6,
Lan further teaches the server of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to: generate text data by processing voice data of the user received from the external electronic device using an automatic speech recognition (ASR) model ([col. 9 line 55-56] ASR component of the remote system 110).

Claim 15 contains subject matter similar to claim 6, and thus is rejected under similar rationale.

Claim 7,
Gray further teaches identify an NLU model corresponding to an intent of a specified number ([col. 20 line 66 to col. 21 line 21] the NLU system 146 may use the selected NLU model 316 to generate the intent data 152; the intent data 152 may include a first set of possible intents 318 as produced by the selected NLU model 316; the first set of possible intents 318 may include intents generated by a plurality of NLU models 316; the confidence value 324 comprises information indicative of a likelihood that the particular intent 320 and slot 322 are deemed to be correct).

Claim 16 contains subject matter similar to claim 7, and thus is rejected under similar rationale.

Claim 8,
Lan further teaches the server of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to: select at least one NLU model corresponding to an intent for performing a function of a specified application program ([col. 10 lines21-67] [col. 16 lines45-67] the source voice-enabled device 108(1) may include device capabilities for streaming music, ordering items online, setting timers, and so forth; the NLU model 132(1) may be trained or biased such that text data that is input to the NLU model 132(1) will map to intents for performing operations based on those device capabilities).

Claim 17 contains subject matter similar to claim 8, and thus is rejected under similar rationale.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 10,685,669) in view of Gray et al. (US 10,504,513) in view of Kreifeldt (US 2015/0371628) and further in view of Valentine et al. (US 2018/0061409).

Claim 4,
Lan, Gray and Kreifeldt teach all the limitations in claim 2. The difference between the prior art and the claimed invention is that Lan, Gray nor Kreifeldt teach based on the information associated with of the external electronic device being changed, select at least one of the plurality of NLU models.
Valentine teaches based on the information associated with of the external electronic device being changed, select at least one of the plurality of NLU models ([0009-0013] [0044-0046] selecting from several acoustic models based upon the identified action profile; categorizing a current state of the computing device into a particular action profile based upon the collected status data to estimate the noise environment, changes in the user's speech, and/or a state of the computing device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lan with teachings of Valentine by modifying device selection from audio data as taught by Lan to include select at least one of the plurality of NLU models based on the information associated with of the external electronic device being changed as taught by Valentine for the benefit of independently control different speech recognizers (e.g., a trigger speech recognizer and command speech recognizer) by separately selecting acoustic models, speech recognition models, and/or other selected tuning parameters for each one (Valentine [0013]).

Claim 13 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claim 5,
Lan, Gray and Kreifeldt teach all the limitations in claim 2. The difference between the prior art and the claimed invention is that Lan, Gray nor Kreifeldt teach based on the preference information of the user being changed, select at least one of the plurality of NLU models.
Valentine teaches based on the preference information of the user being changed, select at least one of the plurality of NLU models ([0009-0013] [0044-0046] a user may identify a particular type of user activity, and the processor unit 104 may further identify a specific action profile from one or more that may be associated with that activity; selecting from several acoustic models based upon the identified action profile).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lan with teachings of Valentine by modifying device selection from audio data as taught by Lan to include select at least one of the plurality of NLU models based on the preference information of the user being changed as taught by Valentine for the benefit of independently control different speech recognizers (e.g., a trigger speech recognizer and command speech recognizer) by separately selecting acoustic models, speech recognition models, and/or other selected tuning parameters for each one (Valentine [0013]).

Claim 14 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 10,685,669) in view of Gray et al. (US 10,504,513) in view of Kreifeldt (US 2015/0371628) and further in view of Kannan et al. (US 2016/0225370).

Claim 9,
Lan, Gray and Kreifeldt teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Lan, Gray nor Kreifeldt do not teach explicitly teach select at least one NLU model corresponding to an intent selected by the user.
Kannan teaches select at least one NLU model corresponding to an intent selected by the user ([0005] [0028] the user selection includes at least one intent of a plurality of available intents for a domain; a language understanding classifier is selected from a plurality of available language understanding classifiers, the selecting based at least on the at least one intent selected by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lan with teachings of Kannan by modifying the device selection from audio data as taught by Lan to include select at least one NLU model corresponding to an intent selected by the user as taught by Kannan for the benefit of improving language understanding classifier models for implementing a digital personal assistant (Kannan [0003]).

Claim 18 contains subject matter similar to claim 9, and thus is rejected under similar rationale.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656